DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 2, 11, 13 are objected to because of the following informalities:  
Claim2, line 2, the correct phrase is “and the inner beam”
Claim 11, line 3, the correct phrase is “and the outer beam”
Claim 13, line 1, the correct phrase is “the support structure”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 3, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen (US 6,976,721).
Regarding claim 1, Rasmussen discloses a support structure 80 comprising: 
a. an outer beam 96;
b. an inner beam 98; 
wherein the outer beam 96 is substantially hollow and adapted to receive the inner beam 98 and the inner beam is shaped so that a portion of the inner beam extends nearly the entire height of the outer beam and a portion of the inner beam extends nearly the entire width of the outer beam (Fig 2, 3, 8, 10, 12). 
	Regarding the product by process limitation of “pultruded”, Examiner wants to note that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.
Regarding claim 3, Rasmussen discloses the support structure comprises a plurality of carbon fibers (Col 7, Lines 44-47). 
Regarding claim 11, Rasmussen discloses the support structure 80 has a wall thickness that is substantially constant along a length of each of the inner beam 98 and the outer beam 96 (Fig 8, 10).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US 6,976,721) in view of Biscan (US 7,828,329). 
Regarding claim 2, Rasmussen discloses one or more of the outer beam 96 and the inner beam comprise lightweight composites, carbon fiber, plastic (Col 7, Lines 44-47), but does not specifically discloses a polyurethane material.  However, Biscan discloses a support structure 10 comprising beams formed of pultruded reinforced polyurethane (Fig 1), (Col 3, Lines 12-15). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the material of Rasmussen for the polyurethane of Biscan using known methods with no change in their respective functions and it would provide a support structure that is rigid and yet light weight and, would reduce corrosion. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.

9.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US 6,976,721) in view of Cooper (US 6,688,680). Rasmussen discloses 
one or more of the outer beam 96 and the inner beam comprise carbon fiber, (Col 7, Lines 44-47), but does not specifically discloses glass fibers.  However, Cooper discloses a support structure 3 formed of glass fibers (Fig 1), (Col 5, Lines 1-7). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the material of Rasmussen for the glass fibers of Cooper using known methods with no change in their respective functions and it would provide a support structure that provides structural stability and is lightweight. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.

10.	Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US 6,976,721). 
Regarding claims 5-7, 9, 10, Rasmussen discloses the support structure comprises a plurality of fibers as discussed in claim 3, but does not disclose  wherein one or more of the plurality of fibers extends at least 50%, at least 60%, at least 75%, at least 80% or at least 90% of the length of the support structure; wherein the plurality of fibers are at less than about 50 mm in length; wherein one or more of the plurality of fibers extends along substantially the entirety of the support structure; wherein the plurality of fibers comprise at least about 15%, at least about 20% or at least about 30%, or at least about 40% of the support structure; wherein the plurality of fibers comprise less than about 70%, less than about 50%, or less than about 40% of the support structure. However, it would have been obvious to one having ordinary skill in the art at the time of invention to have the fibers as claimed, since it has been held to be within the general skill of a worker in the art to select a known material with the desired properties on the basis of its suitability for the intended use as a matter of obvious design choice according to the required structural characteristics of the support structure. 
Regarding claim 8, Rasmussen discloses one or more of the plurality of fibers includes a coating (Col 7, Lines 47-51). 

11.	Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US 6,976,721) in view of Schneider (US 6,293,611). 
Regarding claim 12, Rasmussen discloses a support structure 80 comprising: 
a. a outer beam 96; 
b. a inner beam 98; 
d. a gear track 126 affixed to the inner beam 98 (Fig 10), (Col 9, Lines 14-30);
wherein the outer beam is substantially hollow and adapted to receive the inner beam and the inner beam is shaped so that a portion of the inner beam extends nearly the entire height of the outer beam and a portion of the inner beam extends nearly the entire width of the outer beam (Fig 2, 3, 8, 10, 12); and 
the gear track 126 contacts a gear 124 for facilitating movement of the inner beam 98 (Fig 10).
Rasmussen does not disclose a plurality of wear tabs affixed to the inner beam; and wherein the plurality of wear tabs are located at one or more corners of the inner beam and the gear track contacts a gear for facilitating movement of the inner beam. However, Schneider discloses a support structure having an outer beam 132 and an inner beam 140 and a plurality of wear tabs 141 affixed to the inner beam 140 (Fig 12). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support structure of Rasmussen to include wear tabs as taught by Schneider, in order to provide guidance and to reduce friction. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
As modified, the plurality of wear tabs would be located at one or more corners of the inner beam. 
Regarding the product by process limitation of “pultruded”, Examiner wants to note that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113. 
Regarding claim 13, Rasmussen discloses the support structure 80 is located as a support for a transportation vehicle (Fig 1).
Regarding claim 14, Rasmussen discloses the inner beam 98 is adapted to initially be located within the outer beam 96 and then slide out of the outer beam (Fig 2, 3). 
Regarding claim 15, Rasmussen discloses the inner beam 98 supports a portion of a recreational vehicle, allowing the portion to extend from a first position outward to a second position as the inner beam slides out of the outer beam (Fig 2, 3). 
Regarding claim 16, Rasmussen discloses the inner beam is formed as a hollow rectangular beam (Fig 8), but does not disclose the inner beam is an I-beam. However, it would have been an obvious engineering design to have the inner beam formed as an I-beam according to the required structural capability of the inner beam.
Regarding claim 17, Rasmussen discloses the outer beam 96 is substantially rectangular in shape having four walls (Fig 8).
Regarding claims 18 and 19, the modified I-beam of Rasmussen and Schneider would have two parallel wall structures and wear tabs, but does not specifically discloses each wall structure includes at least one wear tab in between the wall structure and the outer beam or each wall structure includes at least two wear tabs in between the wall structure and the outer beam. However, it would have been an obvious engineering design to have the wear tabs as claimed in order to provide guidance and to reduce friction between the two parallel structures and the outer beam.

12.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US 6,976,721) in view of Schneider (US 6,293,611) and further in view of To (US 2013/0312346). Rasmussen modified by Schneider discloses as discussed in claim 12, but does not disclose a molded sleeve bonded to the outer beam. However, To discloses a beam 11 including a molded sleeve 12 (Fig 8). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer beam of Rasmussen to include an sleeve as taught by To, in order to provide reinforcement to the outer beam.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

	
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
05/27/2022